 In the Matter of BIG LAKES Box COMPANYandLUMBER AND SAW-MILLWORKERS, LOCAL 2824, CHARTERED BY THE UNITED BROTHER-,HOOD OF CARPENTERS AND JOINERS OF AMERICA, AFFILIATED WITHTHE A. F. OF L.Case No. R-2260.-Decided April 201, 1941Jurisdiction:lumber industry.Investigation and Certification of Representatives:existence of question: dis-pute as to appropriate unit; election necessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees of the Company at its sawmill, lumber yard, and shipping depart-ment at Canby, California, including a'specifically named employee, but'ex-eluding supervisory employees having the right to hire and discharge or torecommend hiring and discharging employees and all clerical employees.Mr. John B. Ebinger,of Klamath Falls, Oreg., for the Company.Mr. J. Presley Gill,of Seattle,Wash., andMr. J; D. Boyd,of Kla-math Falls, Oreg., for the Lumber and Sawmill Workers.Mr. J. F. Clark,of Klamath Falls, Oreg., for the I. W. A.Mr. Daniel J. Harrington,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 22, 1940, Lumber and Sawmill Workers, Local 2824,chartered by the United Brotherhood of Carpenters and Joiners ofAmerica, affiliated with the A. F. of L., herein called the Lumber andSawmill Workers, filed with the Regional Director for the TwentiethRegion (San' Francisco, California) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Big Lakes Box Company, Canby, California, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On December 14,1940, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c)-of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the Regional31 N. L R B , No. 41.2710 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector to conduct it and to provide for an appropriate hearingupon due notice.-On December 31, 1940, and January 4, 1941, respectively, theRegional Directoruissued a notice of hearing and a notice of postpone-ment of hearing, copies of which were duly served upon the Companyand upon the Lumber and Sawmill Workers. Pursuant to notice, ahearing was held on January 17 and 18, 1941, at Klamath Falls,Oregon, before Earle K. Shawe, the Trial Examiner duly designatedby the 'Chief Trial Examiner.At the hearing International Wood-workers of - America, Local 6-12, affiliated with the C. I. 0., hereincalled the I. W. A., a labor organization claiming to representemployees directly affected by the investigation, moved to intervenein the case.The motion to intervene was granted by the TrialExaminer.The Company, the Lumber and Sawmill Workers, andthe I.W. A. were represented at and participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing upon the issues was affordedall parties.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYBig Lakes Box Company is an Oregon corporation with its prin-cipal office and place of business in Klamath Falls, Oregon. It isengaged in the manufacture and sale of lumber and lumber products.In connection with its business the Company maintains and operatesa sawmill, dry kilns, planing mill, and box factory at Klamath Fallsand a sawmill, lumber yard, and shipping department at or nearCanby, California.It also conducts logging operations at its timberholdings about 10 miles distant from Canby and operates a railroadconnecting the timber holdings with the Canby plant and theSouthern Pacific Railroad.During 1939 and 1940 the Companyproduced at its Klamath Falls plant approximately 60,000,000 boardfeet of lumber, valued at about $1,750,000, approximately 95 per centof which was shipped to destinations outside the State of Oregon.During the same period the Company cut and logged from its timberholdings near Canby approximately 50,000,000 board feet of logs,valued at about $500,000 of which approximately 37,000,000 boardfeet, valued at about $370,000, were shipped by the Company to desti- BIG LAKESBOX COMPANY.273nations outside the State of California.The remaining 13,000,000board feet, valued at about $130,000, were processed at the Company'sCanby plant.After processing, approximately 12,000,000 board feetof lumber, valued at about $192,000, was shipped by the Companyfrom the Canby plant to destinations outside the State of California.The Company concedes, for purposes of this proceeding, that itsbusiness and operations affect commerce, within the meaning of theAct.II. THE ORGANIZATIONS INVOLVEDLumber and Sawmill Workers, Local 2824, chartered by the UnitedBrotherhood of Carpenters and Joiners of America, affiliated withthe A. F. of L., is a labor organization admitting to membershipemployees of the Company at its Canby plant.InternationalWoodworkers of America, Local 6-12, affiliated "withthe C. I. 0., is a labor organization admitting to membership personsemployed at the Canby plant, the timber holdings near Canby, andthe railroad.III. THE QUESTION CONCERNING REPRESENTATION'On or about July 16, 1940, the Lumber and Sawmill Workersnotified the Company in writing that it had been designated by amajority of the employees in the Canby plant as their collective bar-gaining representative and requested a conference with the Companyfor the purpose of collective bargaining.Thereafter conferenceswere held between the Company and the Lumber and Sawmill Work-ers, but they were unable to agree upon a unit appropriate for thepurposes of collective bargaining.At the hearing there was introduced in evidence a report of theRegional Director which shows that the Lumber and Sawmill Work-ers represents a substantial number of employees in the unit here-inbelow found to be appropriate for the purposes of collectivebargaining."We find that a question has arisen concerning the representationof employees of the Company.UPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companyi The Regional Director reported that the Lumber and Sawmill workers submitted to himlists containing the names of 64 persons who had signed authorization cardsinMay, June,-and July 1940,designating that organization as their collective bargaining representativeand that 58 of the 64 names appeared on a pay roll of the Company of July 15,1940, con-taining the names of 96 employees in the Canby plant. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Lumber and Sawmill Workers claims that the appropriateunit for the purposes of collective bargaining is one composed of allproduction and maintenance employees in the, Company's sawmill,lumber yard, and shipping department at Canby, excluding super-visory employees with the right to hire and discharge or torecommend hiring and discharging employees and, all clericalemployees.The I. W. A. claims that all production and maintenance employeesin/the sawmill, lumber yard, and shipping department at Canby, andallwoods employees, including railroad employees, excluding theabove-mentioned supervisory and clerical employees, constitute a sin-gle appropriate bargaining unit.The Company contends that employees at its sawmill, lumber yard,and shipping department at Canby, its woods operations, and itsKlamath Falls operations, excluding the above-mentioned supervisoryand clerical employees, constitute a single appropriate bargainingunit, or, in the alternative, that its employees at the sawmill, lumberyard, and shipping department 'at Canby and its woods employeesconstitute one appropriate unit and its employees at the KlamathFalls operations another appropriate unit.While both the Canby plant and the Klamath Falls mill are, de-pendent upon the Company's woods operations for their supplies oflogs, the Canby plant, the Klamath Falls mill, and the woods open,tions are each under separate supervision.There is generally notransfer of employees between the Canby plant and the woods opera-tions and an employee does not acquire seniority at both places byvirtue of employment at one of them.The I. W. A., which seeks a unit composed of the employees atthe Canby plant as well as those in the woods, represents no employeesat the plant and but a small number of those in the woods.2 TheLumber and Sawmill Workers, which has petitioned for the Canbyplant unit and which represents a substantial number of employeesat that plant, admits to membership only employees at that. plantand has organized no other employees of the Company.At thei2 From a statement made' by the Trial Exarihiner at the hearing,itappears that theIW. A. submitted to him 31 membership application cards, 18 of which bore names of per-sons appearing on the Company's pay roll of July 15, 1940, which contained the names of108 employees,in the woods BIG LAKES BOX COMPANY275Canby plant the Company employs about 96 employees, and in the`woods about 108.The Lumber and Sawmill Workers is thus theonly labor organization involved which represents a substantial num-ber of employees in a unit, claimed to be appropriate.Under thecircumstances we find that employees in the Canby plant constitutea unit appropriate for the purposes of collective bargaining.The two labor organizations disagree as to the inclusion of WilliamFischer in the unit.Fischer and Charles Johnson, a superintendent,are not' on the Company's pay roll but are employees of the LawrenceWarehouse Company, which keeps in custody lumber of the Companyas collateral for loans and leases from the Company the propertywhere this lumber is stored. In order to conform to the "warehouselaw" the Lawrence Warehouse Company must have its own employeesin charge of the collateral.Fischer is hired and paid by the, Ware-house Company and is under its control in the performance of hisduties.However, he spends about half his working time workingfor the Company and while performing such work is under the Com-pany's control.In Johnson's absence Fischer takes his place, sincethere -must always be someone present representing the WarehouseCompany, but exercises-no supervision except to follow orders issuedto him by Johnson. Fischer has no power to hire or discharge orto recommend hiring or discharging.His wages are approximatelythe same as those of other employees at the Canby plant.The Lum-ber and Sawmill Workers contends that, since Fischer works underthe supervision of the Company part of the time, he should be in-cluded within the unit.The Company does not oppose this conten-tion.We shall include Fischer within the unit.We find that all production and maintenance' employees of theCompany at its sawmill, lumber yard, and shipping department atCanby, California, includingWilliam Fischer, but excluding super-visory employees having the right to hire and discharge or torecommend hiring and discharging employees 3 and all clerical em-ployees, constitute a unit appropriate for the purposes of collectivebargaining and, that such unit will insure to employees of the, Com-pany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.171.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by an3At the hearing all the parties agreed to the exclusion of certain named supervisoryemployees as being within this classificationTheyare as follows,Elbert McNew,-super-intendent:C M. Hereyford,night foreman;Charles Johnson,'general superintendent of theyard ; and Louis Larson, head piling contractor.441843-42-vol. 31-19 276DECISIONSOF NATIONAL LABOR RELATIONS BOARDelection by secret ballot.Inasmuch as the I. W. A. has not shownthat it represents any employees in the unit which we have found tobe appropriate, we shall make no provision for the designation ofthat organization on the ballot.The Canby plant is operated seasonally from March or April toSeptember or October of each year.At the time of the hearing theCompany expected to resume operations in April 1941.The Lumberand Sawmill Workers desires that the election should be held in thelatter part of April while the Company desires that the election beheld at such time as there is a full day and night crew employed.There is no certainty that a night crew will be employed at any timeduring the 1941 season.From the record as a whole it appears thatnormal production at the Canby plant is obtained by the end of April.We will not, therefore,'postpone the election.The Lumber and Sawmill Workers contends that eligibility tovote in the election should be determined as of September 15, 1940.The Company, on the other hand, claims that the pay roll current atthe time of the election should be used in determining eligibility. Itappears that the 'Company makes a practice of hiring the same em-ployees from season to season and approximately 50 per cent of itsemployees reside permanently in the locality of Canby.No reasonappears for determining eligibility to vote by a pay roll as remoteas that of September 1940.As stated above, it appears that Aprilis a normal production month at the Canby plant and the pay rollfor that month appears to be a representative one.We are of theopinion that in determining eligibility to vote 'in the election, use ofthe current pay roll of the. Company will best effectuate the policiesof the Act.We shall, therefore, direct that the employees of theCompany eligible to vote in*the election shall be those in the appro-priate unit who were employed during the pay-roll period immedi-ately preceding the date of our Direction of Election herein, subjectto such limitations and additions as are set forth in the Direction ofElection.-Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentationof employees of Big - Lakes Box Company, Canby,California, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.All production and maintenance employees of the Company atits sawmill,, lumber yard, and shipping department at Canby, Cali-fornia, includingWilliam Fischer, but excluding supervisory em- BIG LAKES BOXCOMPANY277ployees having the right to hire and discharge or to recommendhiring and discharging employees and all clerical employees, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.DIRECTION OF,ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Big Lakes Box Company, Canby, California, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this -Direction of Election,under the direction and supervision of the Regional Director for theTwentieth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance em-ployees of Big Lakes Box Company at its sawmill, lumber yard, andshipping department at Canby, California, who were employed by theCompany during the pay-roll period immediately preceding the dateof this Direction, including William Fischer and employees who didnot work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding supervisory employeeshaving the right to hire and discharge or to recommend hiring anddischarging employees, all clerical employees, and those who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by Lumber and Sawmill Workers, Local2824,chartered by the United Brotherhood of Carpenters and Join-ers ofAmerica, affiliated with the A. F. of L., for the purposes ofcollectivelargaining.